Reasons for Allowance
1.	Claims 1-4, 6-8, and 11-19 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Kim (US 20180089491 A1) and Liu (CN 106298859A/US 20190156097 A1), in combination, discloses an Organic Light-Emitting Diode (OLED) display panel, comprising: a display area, comprising a plurality of organic electroluminescent structures arranged in a matrix; a fingerprint identification area, located in the display area, wherein the fingerprint identification area comprises a plurality of photosensitive elements, and the photosensitive elements are located at backlight sides of the organic electroluminescent structures; the display panel further comprising: a first light-blocking layer, located between each of the photosensitive elements and each of the organic electroluminescent structures, wherein the first light-blocking layer is at least provided with a hollow area corresponding to the fingerprint identification area, wherein the hollow area of the first light-blocking layer comprises a plurality of via holes passing through the first light-blocking layer, and the via holes are located in an area corresponding to a gap among adjacent organic electroluminescent structures, wherein a pixel defining layer is further disposed between every two adjacent organic electroluminescent structures. However, the closet prior arts of record fail to teach the pixel defining layer is provided with corresponding openings in positions corresponding to the via holes.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691